[Cite as State v. Garcia, 2014-Ohio-1538.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     GREENE COUNTY

 STATE OF OHIO                                   :
                                                 :     Appellate Case No. 2013-CA-51
           Plaintiff-Appellee                    :
                                                 :     Trial Court Case No. 2013-CR-199
 v.                                              :
                                                 :
 CORA GARCIA                                     :     (Criminal Appeal from
                                                 :     (Common Pleas Court)
           Defendant-Appellant                   :
                                                 :
                                             ...........

                                             OPINION

                                Rendered on the 11th day of April, 2014.

                                             ...........

STEPHEN K. HALLER, Atty. Reg. #0009172, by NATHANIEL R. LUKEN, Atty. Reg.
#0087864, Greene County Prosecutor’s Office, 61 Greene Street, Xenia, Ohio 45385
      Attorneys for Plaintiff-Appellee

J. ALLEN WILMES, Atty. Reg. #0012093, 7821 North Dixie Drive, Dayton, Ohio 45414
      Attorney for Defendant-Appellant

                                             .............

FAIN, J.

        {¶ 1}     Defendant-appellant Cora Garcia appeals from her conviction and sentence for

one count of Possession of Cocaine and one count of Possession of Heroin, both felonies of the
                                                                                                   2


fifth degree, in violation of R.C. 2929.11(A). Garcia contends that the trial court abused its

discretion by imposing consecutive sentences on the two counts.

       {¶ 2}    We conclude that the consecutive sentences imposed are not contrary to law, that

the findings the trial court made in support of its imposition of consecutive sentences are not

clearly and convincingly unsupported by the record, and that the trial court did not abuse its

discretion by imposing the consecutive sentences. Accordingly, the judgment of the trial court is

Affirmed.



                                 I. Course of the Proceedings

       {¶ 3}    Garcia was indicted on one count of Possession of Heroin, a felony of the fifth

degree, in violation of R.C. 2925.11(A), and one count of Possession of Cocaine, a felony of the

fifth degree, in violation of R.C. 2925.11(A), concerning criminal activity that occurred in

January 2013.

       {¶ 4}    Garcia entered into a plea agreement. In exchange for pleas of guilty, the State

recommended community control sanctions, with drug treatment.           The trial court entered

convictions on both counts and sentenced Garcia to twelve months in prison for Possession of

Heroin and eight months in prison for Possession of Cocaine. The trial court ordered the

sentences to be served consecutively, for a total prison sentence of twenty months. Garcia

appeals from the sentence.



                 II. The Trial Court’s Imposition of Consecutive Sentences

                   Is Neither Contrary to Law Nor an Abuse of Discretion
                                                                                                     3


        {¶ 5}    Garcia’s sole assignment of error states:

        THE TRIAL COURT ABUSED ITS DISCRETION BY IMPOSING CONSECUTIVE

SENTENCES FOR A LOW-LEVEL FELONY WHEREIN BOTH COUNTS WERE

VICTIMLESS DRUG POSSESSION CASES FROM THE SAME SYRINGE.

        {¶ 6}   R.C. 2929.14(C)(4) requires a trial court to make three distinct findings when

imposing consecutive sentences. The trial court must first find the sentence is “necessary to

protect the public from future crime or to punish the offender.” Next, the trial court must find

that consecutive sentences are “not disproportionate to the seriousness of the offender's conduct

and to the danger the offender poses to the public.” Id. Finally, the trial court must find the

existence of one of the three statutory factors set forth in R.C. 2929.14(C)(4)(a)-(c). The failure to

make these findings is contrary to law. State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 12

(8th Dist.).

        {¶ 7}   In the case before us, the trial court made the findings required by R.C.

2929.14(C)(4) for consecutive sentences:

                The Court has decided that the defendant shall serve the prison terms

        consecutively, pursuant to § 2929.14(C)(4), because the Court finds that the

        consecutive service is necessary to protect the public against future crime and to

        punish the offender and consecutive sentences are not disproportionate to [the]

        seriousness of defendant’s conduct and to the danger the defendant poses to the

        public – and I might add to herself as well – and the Court also finds the

        following:

                The defendant’s history of criminal conduct demonstrates that consecutive
                                                                                                                                             4


         sentences are necessary to protect the public from future crime by the defendant.

         The Defendant’s estimated ORAS CST score places her in the high risk to

         recidivate. She has previously been in prison for a felonious assault conviction

         through Brown County Common Pleas Court. While incarcerated she admitted to

         as [sic] least having three rule infractions applied against her. She is currently

         involved in a dual diagnosis program; however continues to abuse drugs. The

         defendant’s continued use of drugs is a serious danger to herself and the public.

         Tr. 32-33.

         {¶ 8}       The findings the trial court made include the findings required by R.C.

2929.14(C)(4), including specifically the finding set forth in sub-division (c).                                            We do not

“clearly and convincingly” find either that the record does not support the trial court’s findings

under R.C. 2929.14(C)(4), or that the sentence is otherwise contrary to law. R.C. 2953.08(G)(2).

 See State v. Rodeffer, 2d Dist. Montgomery Nos. 25574, 25575, 25576, 2013-Ohio-5759.

         {¶ 9}       Garcia contends that the trial court abused its discretion by imposing consecutive

sentences, because the record does not support the findings necessary to impose such sentences.

In responding to this argument, the State also employs an abuse-of-discretion analysis. It is

questionable whether the abuse-of-discretion standard of appellate review applies to an appeal

based upon a contention that the findings made by the trial court in support of a consecutive

sentence are not supported in the record.1 See R.C. 2953.08(G)(2), which, with reference to an


           1
              Whether appeals from sentences, generally, are subject to an abuse-of-discretion standard of review appears to be a question that
 has not been definitively resolved by this court. See Rodeffer, including Judge Froelich’s dissent; State v. Polhamus, 2d Dist. Miami No.
 2013-CA-3, 2014-Ohio-145, ¶ 46, fn.8 (Donovan, J., dissenting in part); and State v. Fahl, 2d Dist. Clark No. 2013-CA-5, 2014-Ohio-328, ¶
 22.
                                                                                                   5


appeal of this kind, specifically provides: “The appellate court’s standard for review is not

whether the sentencing court abused its discretion.” Assuming, without deciding, that we do

have authority to reverse a consecutive sentence if we find it to constitute an abuse of discretion,

we conclude that the sentence imposed in the case before us does not constitute an abuse of

discretion.

       {¶ 10} The term "abuse of discretion" has been defined as a decision that is

unreasonable, arbitrary, or unconscionable. Huffman v. Hair Surgeon, Inc., 19 Ohio St.3d 83,

87, 482 N.E.2d 1248 (1985). The pre-sentence investigation report supports the imposition of

consecutive sentences. As the trial court noted, Garcia continued to abuse drugs during the

pendency of her case. Furthermore, her criminal record and likelihood of recidivism supported

the trial court’s findings pursuant to R.C. 2929.14(C). Therefore, we conclude the trial court did

not abuse its discretion in imposing consecutive sentences.

       {¶ 11} Finally, Garcia contends that “a mere recitation of the language of the ‘purposes

and principles of sentencing’ is not sufficient to satisfy the tenets of the sentencing statutes.”

Brief, p. 6. As we have previously stated, “[t]he trial court is not required to give reasons

explaining these findings, nor is the court required to recite any ‘magic’ or ‘talismanic’ words

when imposing consecutive sentences. * * * Nevertheless, the record must reflect that the court

made the findings required by the statute.” State v. Temple, 2d Dist. Clark No. 2012-CA-65,

2013-Ohio-3843, ¶ 21, quoting State v. Hubbard, 10th Dist. Franklin No. 11AP-945,

2013-Ohio-2735, ¶ 86. The trial court made the necessary findings pursuant to R.C. 2929.14(C)

and the record supports those findings.

       {¶ 12} Garcia’s sole assignment of error is overruled.
                                                                                               6




                                       III. Conclusion

       {¶ 13} Garcia’s sole assignment of error having been overruled, the judgment of the trial

court is Affirmed.

                                        .............

DONOVAN and HALL, JJ., concur.



Copies mailed to:

Stephen K. Haller
Nathaniel R. Luken
J. Allen Wilmes
Hon. Michael A. Buckwalter